MEMORANDUM **
Ignacio Diaz-Figueroa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“I J”) decision denying his application for cancellation of removal and also denying his request for a continuance to apply for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Naka-moto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004), we deny the petition for review.
The BIA did not abuse its discretion in affirming the IJ’s denial of Diaz-Figueroa’s request for a continuance where his application for labor certification had not been approved at the time of the hearing and, therefore, no relief was immediately available. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.2008) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.